UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6689



JAMES S. POTTER,

                                             Plaintiff - Appellant,

          versus

WALTER SMITTLE, III, State Fire Marshall;
L. DARL CROSS, Deputy State Fire Marshall;
JAMES LILLER, Warden, Pruntytown Correctional
Center; MIKE GILMORE, Correctional Programs
Manger; JOHN MARKLEY, Case Manager,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-139)


Submitted:   July 23, 1996                 Decided:   August 6, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Potter, Appellant Pro Se. Chad Marlo Cardinal, Assistant
Attorney General, George Freeman, OFFICE OF THE ATTORNEY GENERAL,
Charleston, West Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Potter v. Smittle, No. CA-95-139 (N.D.W. Va. Mar. 22, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2